
	
		I
		111th CONGRESS
		1st Session
		H. R. 3438
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to establish a
		  national health program administered by the Office of Personnel Management to
		  offer Federal employee health benefits plans to individuals who are not Federal
		  employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Insurance for all Americans
			 Act.
		2.Extension of
			 Federal employee health insurance
			(a)In
			 generalSubpart G of part III of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 chapters 89A and 89B as chapters 89B and 89C, respectively; and
				(2)by inserting after
			 chapter 89 the following:
					
						89AHealth insurance
				for non-Federal employees
							8921.DefinitionsIn this chapter—
								(1)the terms defined
				under section 8901 shall have the meanings given such terms under that section;
				and
								(2)the term
				Office means the Office of Personnel Management.
								8922.Health
				insurance for non-Federal employees
								(a)The Office shall
				administer a health insurance program for non-Federal employees in accordance
				with this chapter.
								(b)Except as provided
				under this chapter, the Office shall prescribe regulations to apply the
				provisions of chapter 89 to the greatest extent practicable to eligible
				individuals covered under this chapter.
								8923.Contract
				requirement
								(a)For each calendar
				year, the Office shall enter into a contract with 1 or more carriers to make
				available 1 or more health benefits plans (subject to the provisions of this
				chapter) to eligible individuals under this chapter.
								(b)In carrying out
				this section, the Office may require 1 or more carriers to enter into a
				contract described in subsection (a), as a condition of entering into a
				contract under section 8902.
								8924.Eligibility of
				non-Federal employees
								(a)Except as provided
				under subsection (b), any individual may enroll in a health benefits plan under
				this section.
								(b)An individual may
				not enroll in a health benefits plan under this chapter if the
				individual—
									(1)is enrolled or
				eligible to enroll for coverage under a public health insurance program,
				including—
										(A)title XVIII of the
				Social Security Act;
										(B)a State plan under
				title XIX of the Social Security Act;
										(C)a State plan under
				title XX of the Social Security Act; or
										(D)any other program
				determined by the Office;
										(2)is enrolled or
				eligible to enroll in a plan under chapter 89; or
									(3)is a member of the
				uniformed services as defined under section 101(a)(5) of title 10.
									8925.Alternative
				conditions to Federal employee health benefits plans
								(a)Rates charged and
				premiums paid for a health benefits plan under this chapter may differ between
				or among geographic regions.
								(b)No Government
				contribution shall be made for any individual under this chapter.
								(c)In the
				administration of this chapter, the Office shall ensure that individuals
				covered under this chapter shall be in a risk pool that is separate from the
				risk pool maintained for individuals covered under chapter
				89.
								.
				(b)Technical and
			 conforming amendments
				(1)Contract
			 requirement under chapter 89Section 8902 of title 5, United
			 States Code, is amended by adding after subsection (o) the following:
					
						(p)Any contract under
				this chapter may include, at the discretion of the Office, a provision that the
				carrier shall enter into a contract to provide 1 or more health benefits plans
				as described under chapter
				89A.
						.
				(2)Table of
			 chaptersThe table of chapters for part III of title 5, United
			 States Code, is amended—
					(A)by redesignating
			 the items relating to chapters 89A and 89B as chapters 89B and 89C,
			 respectively; and
					(B)by inserting after
			 the item relating to chapter 89 the following:
						
							
								89A.Health Insurance for Non-Federal
				  Employees8921
							
							.
					3.Deduction for
			 premiums paid by FEHBP non-employee enrollees
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions) is amended by redesignating section 224 as
			 section 225 and by inserting after section 223 the following new
			 section:
				
					224.Premiums paid
				for FEHBP coverage
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction an amount equal to the amount
				paid as premiums during the taxable year for coverage for the taxpayer, his
				spouse, and dependents under health insurance provided pursuant to chapter 89A
				of title 5, United States Code.
						(b)Special
				rules
							(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a deduction under section
				162(l) or 213(a). Any amount taken into account in determining the credit
				allowed under section 35 shall not be taken into account for purposes of this
				section.
							(2)Deduction not
				allowed for self-employment tax purposesThe deduction allowable
				by reason of this section shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter
				2.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Premiums paid
				for FEHBP coverageThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Premiums paid for FEHBP
				coverage.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Plan for
			 extension of Federal employee health benefits programNot later than 6 months after the date of
			 enactment of this Act and after consultation with appropriate experts,
			 representatives of affected individuals, and Federal officers, the Director of
			 the Office of Personnel Management shall submit a comprehensive plan to
			 Congress that—
			(1)provides for the
			 orderly implementation of the amendments made by this Act; and
			(2)includes a
			 schedule of actions to be taken to provide for that implementation.
			
